DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuvim et al. (5421491) in view of Browning (2725161).
Regarding claim 1, Tuvim discloses a dispenser for solids (col. 1, lines 42-45) comprising: 
a container (40) for holding the solid material to be dispensed, having an open bottom end (Fig. 3); 

the slide chamber having an upper opening (11) in communication with the open bottom end of the container and the slide chamber having a lower dispensing opening (12), the metering dispenser including a storage chamber (32) located below the bottom end of the container (Fig. 3) and above the upper opening of the slide chamber (Fig. 3), the storage chamber having a second height (from the top to the bottom of hopper portion 32), the second height of the storage chamber being at least half as tall as the first height of the metering chamber (Figs. 2 and 3); 
the solid material filling the metering chamber which is sized to hold a predetermined amount of the solid material (col. 3, lines 1-4), the solid material filling the metering chamber by gravity feed when the button is in the closed position (Fig. 2), in which the metering chamber is in communication with the storage chamber via the upper opening in the slide chamber; 
the solid material being dispensed when the button is depressed to slide the metering chamber over the lower dispensing opening (Fig. 3), 
when not depressed, the button and slide return to the closed undepressed position, in which the metering chamber is brought back into alignment with the upper opening in the slide chamber (Fig. 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Tuvim reference in view of the teachings of the Browning reference by employing an elastic button for the purpose of simplifying the construction of the device.
Regarding claims 2-4, Tuvim as modified by Browning discloses that the metering chamber holds a predetermined amount of material, but is silent regarding the specific volume of the metering chamber. It would have been an obvious matter of design choice to a person of ordinary skill in the art to employ a metering chamber sized to deliver approximately 0.0344, 0.1505, or 0.3581 cubic inches of solid material because Applicant has not disclosed that a metering chamber sized to deliver 0.0344, 0.1505, or 0.3581 cubic inches of solid material provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Tuvim’s metering device, and applicant’s invention, to perform equally well because both metering devices perform the same function of providing a measured amount of granular material based on the needs of the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Tuvim reference to obtain the invention as specified in claims 2-4 because such a modification 
Regarding claim 5, the metering dispenser is threadably connected to the container (Figs. 2 and 3 of Tuvim).
Regarding claim 6, the slide has a stem (32 of Browning) which is connected to the button.
Regarding claim 7, a portion (24 of Browning) of the button is fixedly connected to the metering dispenser and does not move when the button is depressed (Figs. 6 and 8 of Browning).
Regarding claim 8, the connection between the button and the slide prevents the removal of the slide from the slide chamber (this is because the slide is attached to the button, 22 of Browning, which is secured by projections, 28 of Browning; col. 3, lines 12-17 of Browning).
Regarding claim 10, the storage chamber has a sloped base (32 of Tuvim; Figs. 2 and 3 of Tuvim) surrounding the upper opening of the slide chamber.
Regarding claim 11, Tuvim discloses a dispenser for solids comprising: 
a container (40) for holding the solid material to be dispensed, having an open bottom end (Figs. 2 and 3); 3Docket No. 64945US02 
a metering dispenser (20 and 10) connected to the open bottom end, the metering dispenser further comprising a button (24) connected to a slide (21), the slide having a metering chamber (41) which slides horizontally in a slide chamber (16); 
the slide chamber having an upper opening (11) in communication with the open bottom end of the container and the slide chamber having a lower dispensing opening 
the solid material filling the metering chamber which is sized to hold a predetermined amount of the solid material (col. 3, lines 1-4), the solid material filling the metering chamber by gravity feed when the button is in the closed position, in which the metering chamber is in communication with the storage chamber via the upper opening in the slide chamber (Fig. 2): 
the solid material being dispensed when the button is depressed to slide the metering chamber over the lower dispensing opening (Fig. 3), when not depressed, the button and slide return to the closed undepressed position, in which the metering chamber is brought back into alignment with the upper opening in the slide chamber (Fig. 2).
Tuvim DIFFERS in that it does not disclose the button being elastic. Attention, however, is directed to the Browning reference, which discloses an elastic button (22). Browning teaches that this simplifies the construction of the biasing mechanism by eliminating the need for a separate spring (col. 2, lines 59-63). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Tuvim reference in view of the teachings of the Browning reference by employing an elastic button for the purpose of simplifying the construction of the device.
Regarding claim 12, the metering dispenser is threadably connected to the container (Figs. 2 and 3 of Tuvim).
Regarding claim 13, the slide has a stem (32 of Browning) which is connected to the button.
Regarding claim 14, a portion (24 of Browning) of the button is fixedly connected to the metering dispenser and does not move when the button is depressed (Figs. 6 and 8 of Browning).
Regarding claim 15, the connection between the button and the slide prevents the removal of the slide from the slide chamber (this is because the slide is attached to the button, 22 of Browning, which is secured by projections, 28 of Browning; col. 3, lines 12-17 of Browning).
Regarding claim 17, the metering chamber has a first height (from top surface to bottom surface of slide 21; Fig. 5) and the storage chamber has a second height (from the top to the bottom of hopper portion 32), the second height of the storage chamber being at least half as tall as the first height of the metering chamber (Figs. 2 and 3 of Tuvim).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuvim et al. in view of Browning as applied to claim 1 above, and further in view of Alsberg (20070210119).
Regarding claim 9, the modified Tuvim DIFFERS in that it does not disclose the metering dispenser is snapably connected to the container. Attention, however, is directed to the Alsberg reference, which discloses a metering dispenser (1) that is snapably connected to a container (par. 0010).
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuvim et al. in view of Browning as applied to claim 11 above, and further in view of Alsberg (20070210119).
Regarding claim 16, the modified Tuvim DIFFERS in that it does not disclose the metering dispenser is snapably connected to the container. Attention, however, is directed to the Alsberg reference, which discloses a metering dispenser (1) that is snapably connected to a container (par. 0010).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Tuvim reference in view of the teachings of the Alsberg reference by employing a snap connection because it is one of a number of well-known assembly methods that one of ordinary skill in the art could have chosen from and would have been expected to perform equally well (par. 0010 of Alsberg).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754